Case 1:21-cv-00106 Document 1-11 Filed 01/13/21 Page 1 of 4




             EXHIBIT 8
              Case2:18-cv-01360-TSZ
             Case  1:21-cv-00106 Document 1-1128 Filed
                                    Document      Filed01/13/21
                                                        04/16/19 Page
                                                                  Page2 1ofof4 3



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          DEVAS MULTIMEDIA PRIVATE
          LTD.,
 8
                                Petitioner,
 9                                                        C18-1360 TSZ
              v.
10                                                        MINUTE ORDER
          ANTRIX CORP. LTD.,
11
                                Respondent.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
         (1)    Respondent Antrix Corp. LTD.’s (“Antrix”) Motion to Dismiss and
   Opposition to Petition to Confirm Foreign Arbitral Award, docket no. 13, is DENIED as
15
   follows:
16                (a)    Antrix is subject to this Court’s personal jurisdiction pursuant to the
           Foreign Sovereign Immunities Act (“FSIA”). 28 U.S.C. § 1330(b). The parties do
17         not dispute that personal jurisdiction exists as a matter of statute, but Antrix
           maintains that it is entitled to additional, constitutional due process protections
18         requiring a minimum contacts analysis. It is not. Antrix is not a “person” for due
           process purposes because it is effectively controlled by the Government of India.
19         Both the U.S. Supreme Court and the Ninth Circuit Court of Appeals have
           assumed without deciding that foreign states are “persons” entitled to due process.
20         See Republic of Argentina v. Weltover, Inc., 504 U.S. 607, 619 (1992); Altmann v.
           Republic of Austria, 317 F.3d 954 (9th Cir. 2002). Where the state exercises
21         sufficient control over a foreign corporation, the due process clause does not apply
           and statutory personal jurisdiction under the FSIA is all that is required. First Inv.
22         Corp. of Marshall Islands v. Fujian Mawei Shipbuilding Ltd., 703 F.3d 742, 752
23

     MINUTE ORDER - 1
             Case2:18-cv-01360-TSZ
            Case  1:21-cv-00106 Document 1-1128 Filed
                                   Document      Filed01/13/21
                                                       04/16/19 Page
                                                                 Page3 2ofof4 3



 1        (5th Cir. 2012); GSS Group Ltd. v. Nat’l Port Auth., 680 F.3d 805, 813-14 (D.C.
          Cir. 2012); Frontera Res. Azer. Corp. v. State Oil Co. of the Azer. Rep., 582 F.3d
 2        393, 400 (2d Cir. 2009); TMR Energy Ltd. v. State Property Fund of Ukraine, 411
          F.3d 296 (D.C. Cir. 2005) (concluding that state control over a private fund meant
 3        the fund was not a person entitled to due process protection and that personal
          jurisdiction was established by subject matter jurisdiction and service under 28
 4        U.S.C. § 1330(b)). The Court finds these cases persuasive. Antrix is wholly-
          owned by the Government of India. See Antrix’s Corporate Disclosure Statement,
 5        docket no. 10. The Government of India exercises “plenary control” over Antrix
          in a principal-agent relationship. TMR, 411 F.3d at 301-02. Antrix is “under the
 6        administrative control of [India’s] Department of Space” (“DOS”) and is the
          “commercial arm” of a related government agency, the Indian Space Research
 7        Organization (“ISRO”). Second Declaration of Elizabeth A. Hellmann, docket no.
          24, Ex. 45. The Government of India itself characterizes Antrix as a “corporate
 8        front of DOS/ISRO” and “as a virtual corporation housed within DOS/ISRO for
          the purposes of staffing, premises and all organizational support.” Id., Ex. 48 at 1.
 9        Antrix has no satellites, satellite launch vehicles, transponders, or electromagnetic
          spectrum of its own, but rather markets assets owned and controlled by ISRO and
10        DOS. Id. at 1-2. Most of Antrix’s commercial activities are financed by the
          government of India. Id. at 6. Much of Antrix’s leadership is appointed by the
11        government of India. Id., Ex. 47. The Court has jurisdiction under FSIA.

12                (b)   The Court declines to dismiss this action based on the doctrine of
          forum non-conveniens. Petitioner has no adequate alternative forum in which to
13        execute on property Antrix may own in the United States. See TMR, 411 F.3d at
          303 (“[O]nly a court of the United States . . . may attach the commercial property
14        of a foreign nation located in the United States.”). Active investigations and
          proceedings against Petitioner and its officers and agents in India—including both
15        civil and criminal proceedings—raise additional concerns about the neutrality of
          proceedings in India. Given the availability of a temporary stay under the
16        Convention on the Recognition and Enforcement of Foreign Arbitral Awards of
          June 10, 1958 (the “New York Convention”), the Court concludes that dismissal
17        would unfairly prejudice Petitioner and is unwarranted.

18               (c)    The Court exercises its discretion to stay this action pursuant to
          Article VI of the New York Convention pending the resolution of Antrix’s
19        challenge to the underlying award in India’s courts. See Matter of Arbitration of
          Certain Controversies Between Getma International and Republic of Guinea, 142
20        F. Supp. 3d 110 (D.D.C. 2015) (citing factors enumerated in Europcar Italia,
          S.p.A. v. Maiellano Tours, Inc., 156 F.3d 310 (2d Cir. 1998)). The matter is
21        STAYED for one (1) year from the date of this Order. On or before April 15,
          2020, the parties shall file a joint status report regarding the litigation in India and
22        whether the Court should lift or extend the stay.

23

     MINUTE ORDER - 2
             Case2:18-cv-01360-TSZ
            Case  1:21-cv-00106 Document 1-1128 Filed
                                   Document      Filed01/13/21
                                                       04/16/19 Page
                                                                 Page4 3ofof4 3



 1               (d)    The Court defers a decision on as to whether any security must be
          posted as a condition of the stay now imposed by the Court. The parties shall
 2        address the amount of security, if any, the Court should require during the stay
          under the New York Convention. Petitioner shall file a brief of not more than ten
 3        (10) pages on or before April 26, 2019. Respondent shall file a responsive brief of
          not more than ten (10) pages on or before May 10, 2019. No replies shall be filed.
 4
          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 5 record.

 6        Dated this 16th day of April, 2019.

 7                                                 William M. McCool
                                                   Clerk
 8
                                                   s/Karen Dews
 9                                                 Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
